

	

		III

		109th CONGRESS

		1st Session

		S. RES. 333

		IN THE SENATE OF THE UNITED STATES

		

			December 14, 2005

			Mr. Akaka (for himself,

			 Mr. Inouye, and Mr. Lautenberg) submitted the following resolution;

			 which was considered and agreed to

		

		RESOLUTION

		Recognizing the centennial of sustained

		  immigration from the Philippines to the United States and acknowledging the

		  contributions of our Filipino-American community to our country over the last

		  century.

	

	

		Whereas the peoples of the Philippine archipelago have a

			 long and proud history, and today, as the Republic of the Philippines, embrace

			 democracy, occupy a central strategic position in Asia and the Pacific, and

			 nurture a rich and diverse cultural heritage;

		Whereas the United States and the Philippines have enjoyed

			 a long and productive relationship, including the period of United States

			 governance between 1898 and 1946, and the period post-independence starting in

			 1946, during which the Philippines has taken its place among the community of

			 nations and has been one of our country's most loyal and reliable allies

			 internationally;

		Whereas the bonds between our 2 countries have been

			 strengthened through sustained immigration from the Philippines to the United

			 States;

		Whereas the 2000 census counted almost 2,400,000 Americans

			 of Filipino ancestry living in all parts of our country, including the top 2

			 States, California, with almost 1,100,000 Filipino Americans, and Hawaii, with

			 some 275,000;

		Whereas the contributions of Filipino Americans to the

			 United States include achievement in all segments of our society, including, to

			 name a few, labor, business, politics, medicine, media and the arts;

		Whereas Filipino Americans have especially served with

			 distinction in the Armed Forces of the United States throughout the history of

			 our long relationship, from World Wars I and II through the Korean War, the

			 Vietnam War, the Gulf War, and today in Afghanistan and Iraq;

		Whereas within the United States, Filipino Americans

			 retained many of their country's proud cultural traditions and contribute

			 immeasurably to the diverse tapestry of today's American experience;

		Whereas Filipino Americans have also maintained close ties

			 to their friends and relatives in the Philippines and in doing so play an

			 indispensable role in maintaining the strength and vitality of the United

			 States-Philippines relationship;

		Whereas both the Filipino experience in the United States

			 and the resultant ties between our 2 great countries began in earnest in 1906,

			 when 15 Filipino contract laborers arrived in the then-Territory of Hawaii to

			 work on the islands' sugar plantations, the beginnings of an emigration from

			 the Philippines to Hawaii which, during the subsequent century, has sometimes

			 exceeded 60,000 a year, making Filipinos the largest immigrant group from the

			 Asia-Pacific region;

		Whereas 1906 also saw the first class of 200

			 pensionados arrive from the Philippines to obtain United States

			 educations with the intent of returning, although many later became United

			 States citizens and helped form the foundation of today's Filipino-American

			 community;

		Whereas the story of America's Filipino-American community

			 is little known and rarely told, yet is the quintessential immigrant story of

			 early struggle, pain, sacrifice, and broken dreams, leading eventually to

			 success in overcoming ethnic, social, economic, political, and legal barriers

			 to win a well-deserved place in American society;

		Whereas our Filipino-American community will recognize a

			 century of achievement in the United States in 2006 through a series of

			 nationwide celebrations and memorials honoring the centennial of sustained

			 immigration from the Philippines; and

		Whereas this centennial is for all Americans of whatever

			 ethnic origin to celebrate both with and in order to understand and appreciate

			 our Filipino-American community, but also as a remembrance of the struggles and

			 triumphs of all of our predecessors and in honor of our common national

			 experience: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes the

			 centennial of sustained immigration from the Philippines to the United

			 States;

			(2)acknowledges the

			 achievements and contributions of Filipino Americans over the past century;

			 and

			(3)urges the people

			 of the United States to observe this milestone with appropriate celebratory and

			 educational programs, ceremonies and other activities.

			

